Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-7, 11, 13-15, 17-18 and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuczynski et al. (USP 5,866,164).
Kuczynski et al. discloses a dosage form comprising an opioid analgesic, an active ingredient with abuse potential, an opioid antagonist and a high molecular weight poly(alkylene) or poly(carboxymethylcellulose) polymer (see abstract). In example 1, granules of hydrocodone, an active ingredient with abuse potential, polyethylene oxide of 200,0000 average-number molecular weight, a synthetic polymer, and the physiologically acceptable auxiliary substances hydroxypropyl methylcellulose (HPMC)  of 11, 200 average-number molecular weight and lubricant are prepared (see col 2, lines 40 - 55). Separate granules containing the antagonist naloxone, polyethylene oxide with a weight-average molecular weight of 7 million, HPMC and lubricant are prepared (see col 2, lines 56 - 66). The two compositions are then compressed into a tablet with a bilayer core (see col 2, lines 67 - col 3, lines 1). When administered properly, the opioid antagonist does not exert its effect (see col 8, lines 31 - 36). Polyethylene oxide is a controlled release matrix material and thus the active ingredient with abuse potential is present in a controlled release matrix and is in a controlled release form.
 Kuczynski et al. does not measure the breaking strength of the dosage form or of the polymer material component (C). Both the cited prior art and the instant application disclose tablet dosage forms comprised of an active ingredient with abuse potential hydrocodone and a synthetic polymer, polyethylene oxide and hydroxypropylmethyl cellulose with the range of molecular weight as discussed above, therefore it would be within skill of an artisan to manipulate the breaking strength of the tablet or the dosage form by manipulating the molecular weight of the synthetic polymer polyethylene oxide and the HPMC.  

Claims 1, 6-9, 11-15 and 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGinity et al. (USP 6,488,963 B1) in view of Kuczynski et al. (USP 5,866,164).
McGinity et al. discloses a hot-melt extrudable pharmaceutical formulation comprising a hot-melt extrudable mixture of a therapeutic compound and a high molecular weight poly(ethylene oxide) (PEO) in an essentially non-film like preparation (see abstract, Examples 1-4 and claims 1-6). The therapeutic compound includes pharmaceuticals or biologicals and compounds used for treating indications such as inflammation, hypercholesterolemia, diabetes, heart failure, arthritis, asthma, pain, urinary tract infections, etc. (see Col. 5, line 30 to Col. 7, line 5). The poly(ethylene oxide) includes all polymers which are comprised of repeating units of ethylene oxide having an average molecular weight of from about 1,000,000 to about 10,000,000 Daltons (see Col. 3, line 50 to Col. 4, line 15 and claim 1). For oral, buccal, and sublingual administration, the pharmaceutical formulation may be in the form of a tablet, capsule or powder (see Col. 9, lines 21-27). In solid unit dosage forms, the compounds can be combined with conventional carriers, for example: binders; disintegrating agents; lubricants; and inert fillers (see Col. 9, lines 28-33). Examples 1-4 disclose the method of determination of therapeutic compound release rate (see Example 1); preparation of various therapeutic compound/PEO formulations (Examples 2-4) (Col. 12, line 20 to Col. line 45). Example 3 discloses the use of PEO having a molecular weight average of 1,000,000; and Example 4 discloses formulations using PEO having a molecular weight average of 1,000,000 and 7,000,000. 
McGinity does not teach use of the specific opioid hydrocodone.
Kuczynski et al. discloses a dosage form comprising an opioid analgesic, an active ingredient with abuse potential, an opioid antagonist, component (c) of claim 12, component (C), and a high molecular weight poly(alkylene) or poly(carboxymethylcellulose) polymer (abstract). In example 1, granules of hydrocodone, an active ingredient with abuse potential, polyethylene oxide, a synthetic polymer, and the physiologically acceptable auxiliary substances hydroxypropyl methylcellulose (HPMC) and lubricant are prepared (col 2, In 40 - 55). Separate granules containing the antagonist naloxone, component (c) of claim 12, polyethylene oxide with a weight-average molecular weight of 7 million, HPMC and lubricant are prepared (col 2, In 56 - 66). The two compositions are then compressed into a tablet with a bilayer core (col 2, In 67 - col 3, In 1). When administered properly, the opioid antagonist does not exert its effect (col 8, In 31 - 36). Polyethylene oxide is a controlled release matrix material and thus the active ingredient with abuse potential is present in a controlled release matrix and is in a controlled release form. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized a specific opioid hydrocodone  into the compositions of McGinity et al. One of ordinary skill would have been motivated to do so because McGinity discloses use of pain medicines and Kuczynski teaches use of opioids for controlled delivery and pain treatment once administered orally. McGinity et al.  and Kuczynski et al. do not measure the breaking strength of the dosage form or of the polymer material component (C). The cited prior art and the instant application disclose tablet dosage forms comprised of an active ingredient with abuse potential hydrocodone and a synthetic polymer, polyethylene oxide and hydroxypropylmethyl cellulose with the range of molecular weight as discussed above, therefore it would be within skill of an artisan to manipulate the breaking strength of the tablet or the dosage form by manipulating the molecular weight of the synthetic polymer polyethylene oxide and the HPMC.  

Nonstatutory obviousness-type double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of (USP 9,629,807).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N. The patented claims recite an abuse-proofed dosage form thermoformed by extrusion without discoloration comprising one or more active ingredients with abuse potential (A), optionally physiologically acceptable auxiliary substances (B), at least one synthetic or natural polymer (C) and optionally at least one wax (D), wherein the dosage form exhibits a breaking strength of at least 500 N, the one or more active ingredients with abuse potential (A) are selected from the group consisting of hydromorphone and physiologically acceptable compounds and derivatives thereof, the polymer (C) comprises polyethylene oxide having a molecular weight of at least 0.5 million g/mol, and the content of polymer (C) is at least 30 wt. % relative to the total weight of the dosage form. Dependent claim recites use of cellulose ether or carboxymethylcellulose. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol and carboxymethylcellulose reads on the instantly claimed abuse-proofed oral dosage form.
Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of (USP 8,075,872).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N.  The patented claims recite an abuse-proofed dosage form thermoformed by extrusion without discoloration and having a breaking strength of at least 500 N, which contains a mixture of: i) one or more active ingredients with abuse potential (A) selected from the group consisting of opioids, ii) optionally physiologically acceptable auxiliary substances (B), iii) from 30% by weight to 99.9% by weight of at least one polyalkylene oxide (C), having a molecular weight of from about 4,000,000 g/mol up to 15,000,000 g/mol, iv) optionally at least one wax (D), and v) a further material selected from the group consisting of hydroxypropylmethylcellulose, hydroxypropylcellulose and hydroxymethylcellulose, wherein said extrusion takes place in an extruder at a temperature of from at least the softening point of the polyalkylene oxide up to a temperature of below 180.degree. C., and wherein component (C) and/or the optionally present component (D) serve as a controlled release matrix material in which the active ingredient with abuse potential (A) is embedded. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol and carboxymethylcellulose reads on the instantly claimed abuse-proofed oral dosage form.

Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of (USP 8,323,889).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N. The patented claims recite a process for the production of an abuse-proofed solid dosage form comprising (i) at least one active ingredient with potential for abuse and (ii) polyalkylene oxide (C), said at least one active ingredient with potential for abuse being selected from the group consisting of oxymorphone and the esters, ethers, amides, salts and solvates thereof, said polyalkylene oxide (C) being present at a molecular weight of from 1 million to 15 million and in an amount of at least 35% by weight, based on the weight of the dosage form, wherein said dosage form has a breaking strength of at least 500 N, and said process comprises processing a mixture comprising the at least one active ingredient with potential for abuse and the polyalkylene oxide (C) by melt extrusion with the assistance of a planetary-gear extruder into formed articles, which formed articles are optionally subjected to singulation and shaping to yield the dosage form. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol reads on the instantly claimed abuse-proofed oral dosage form.

Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of (USP 8,192,722).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N.  The patented claims recite an abuse-proofed dosage form thermoformed by extrusion without discoloration comprising one or more active ingredients with abuse potential (A), optionally physiologically acceptable auxiliary substances (B), at least one synthetic or natural polymer (C) and optionally at least one wax (D), wherein the dosage form exhibits a breaking strength of at least 500 N, the one or more active ingredients with abuse potential (A) are selected from the group consisting of oxymorphone and physiologically acceptable compounds and derivatives thereof, and the polymer (C) comprises polyethylene oxide having a molecular weight of at least 0.5 million g/mol. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol reads on the instantly claimed abuse-proofed oral dosage form.

Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of (USP 9,636,303).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N. The patented claims recite a pharmaceutical dosage form comprising: a pharmacologically active ingredient (A) selected from the group consisting of opioids; a physiologically acceptable polymer (B) selected from the group consisting of: (i) optionally cross-linked homopolymers of acrylic acid; (ii) optionally crosslinked copolymers of acrylic acid and C.sub.10-30-alkyl acrylates; and (iii) interpolymers of (a) or (b) each taken with (c), wherein (a) is an optionally crosslinked homopolymer of acrylic acid, (b) is an optionally crosslinked copolymer of acrylic acid and C.sub.10-30-alkyl acrylate, and (c) is a block copolymer of polyethylene glycol and a long chain alkyl acid; a polyalkylene oxide (C) having a weight average molecular weight of at least 200,000 g/mol, wherein the content of the polyalkylene oxide (C) is at least 20 wt.-%, based on the total weight of the dosage form; wherein the pharmacologically active ingredient (A) is present in a controlled-release matrix comprising the polymer (B) and the polyalkylene oxide (C); wherein the dosage form is thermoformed; and wherein the dosage form exhibits a breaking strength of at least 500 N. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol reads on the instantly claimed abuse-proofed oral dosage form.

Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of (USP 8,420,056).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N. The patented claims recite an abuse-proofed dosage form thermoformed by extrusion without discoloration and having a breaking strength of at least 500 N, which contains a mixture of: i) one or more active ingredients with abuse potential (A) selected from the group consisting of (1R,2R)-3-(3-dimethylamino-1-ethyl-2-methyl-propyl)-phenol, the physiologically acceptable esters thereof and the physiologically acceptable salts thereof, ii) optionally physiologically acceptable auxiliary substances (B), iii) from 30% by weight to 99.9% by weight of at least one polyalkylene oxide (C), having a molecular weight of from about 1,000,000 g/mol up to 15,000,000 g/mol, iv) optionally at least one wax (D), and v) a further material selected from the group consisting of hydroxypropylmethylcellulose, hydroxypropylcellulose and hydroxymethylcellulose, wherein said extrusion takes place in an extruder at a temperature of from at least the softening point of the polyalkylene oxide up to a temperature of below 180.degree. C., and wherein component (C) and/or the optionally present component (D) serve as a controlled release matrix material in which the active ingredient with abuse potential (A) is embedded and said dosage form not being in multiparticulate form. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol reads on the instantly claimed abuse-proofed oral dosage form.

Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of (USP 10,675,278).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite  an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N. The patented claims recite a dosage form comprising a physiologically effective amount of a physiologically active substance (A), a polymer (C), optionally one or more physiologically acceptable auxiliary substances (B) and optionally a synthetic, semi-synthetic, or natural wax (D), wherein the dosage form exhibits a resistance to crushing of at least 400 N, wherein under physiological conditions the release of the physiologically active substance (A) from the dosage form is at least partially delayed, wherein the physiologically active substance (A) is the only physiologically active substance within the dosage form, wherein the physiologically active substance (A) consists of oxycodone, a physiologically acceptable salt of oxycodone, or a physiologically acceptable derivative of oxycodone, and wherein the polymer (C) is polyethylene oxide (PEO) having a molecular weight of 500,000 g/mol to 7 million g/mol determined according to rheological measurements. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol reads on the instantly claimed abuse-proofed oral dosage form.
Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of (USP 10,729,658).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N. The patented claims recite a process for the production of a solid dosage form, said process comprising: a) producing a formulation mixture by homogeneously mixing (i) at least one active ingredient with potential for abuse selected from the group consisting of oxycodone, oxymorphone, hydrocodone, hydromorphone, morphine, tramadol, (1R,2R)-3-(3-dimethylamino-1-ethyl-2-methyl-propyl)phenol, and physiologically acceptable salts thereof, and (ii) at least 40 wt. %, based on the weight of the solid dosage form, of at least one polyalkylene oxide (C) having a molecular weight of at least 1,000,000 g/mol and exhibiting a breaking strength of at least 500 N; b) producing a uniformly moistened formulation mixture by combining the formulation mixture produced in a) with (iii) a solvent for the polyalkylene oxide (C), wherein said solvent is in the form of a foam, the form is stabilized by foam stabilizers, and the solvent is in a quantity sufficient to provide uniform moistening of the formulation mixture; c) optionally dividing the uniformly moistened formulation mixture into sub-portions; d) drying the uniformly moistened formulation mixture or the sub-portions to granules; and e) shaping the granules to produce a solid dosage form that exhibits a breaking strength of at least 500 N and cannot be comminuted using a hammer or with the assistance of a mortar and pestle. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol reads on the instantly claimed abuse-proofed oral dosage form.
Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of (USP 11,224,576).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N. The patented claims recite a process of forming a tablet with a reduced potential for abuse, said process comprising: a) producing a formed tablet by shaping a formulation mixture by application of force on a tablet press, wherein the formulation mixture comprises: i) at least one active ingredient with potential for abuse; ii) at least one polymer (C), which polymer (C) is a polyalkylene oxide having a molecular weight of at least 0.5 million g/mol, and exhibiting a breaking strength of at least 500 N; and iii) optionally, one or more auxiliary substances (B); and b) exposing the formed tablet to force i) during heating at least to the softening point of the polymer (C) or ii) after said heating while the formed tablet is still at a temperature at least at the softening point of the polymer (C), said exposing the formed tablet to force continuing until the formed tablet has a breaking hardness of at least 500N, and optionally providing the formed tablet with a cover, and optionally mixing the formed tablet with other formed tablets. The patented abuse-proof dosage form and the process comprising opioid with potential abuse and synthetic polymer polyethylene glycol reads on the instantly claimed abuse-proofed oral dosage form.
Claims 1, 6-9, 11-15 and 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of (USP 10,130,591).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite an abuse-proofed oral dosage form with controlled opioid release for once daily administration, comprising at least one opioid with potential for abuse (A) thereof selected from the group consisting of hydrocodone, the stereoisomers thereof, the enantiomers thereof, the diastereomers thereof in any desired mixtures, and the physiologically acceptable compounds thereof, said at least one opioid being present in a delayed-release matrix comprising at least one polyethylene oxide having a molecular weight of 0.5 million to 15 million (C), at
least one cellulose ether, and optionally delayed release auxiliary substances,
optionally physiologically acceptable auxiliary substances (B), optionally a wax
(D) and optionally at least one delayed-release coating, said abuse-proofed oral
dosage form exhibiting a breaking strength of at least 500 N. The patented claims recite an abuse-proofed, thermoformed dosage form having a breaking strength of at least 500 N, said dosage form being in the form of a tablet obtained by a process comprising: a) mixing: i) an opioid or a physiologically acceptable salt thereof; ii) optionally physiologically acceptable substances (B); iii) at least one polyalkylene oxide (C) having a molecular weight of 1-15 million according to rheological measurements, wherein the content of component (C) is at least 60 wt. %, relative to the total weight of the tablet; and iv) optionally at least one wax (D); to form a resultant mixture; b) press-forming the resultant mixture to form a press-formed product; and c) exposing the press-formed product to heat to yield the dosage form. The patented abuse-proof dosage form comprising opioid with potential abuse and synthetic polymer polyethylene glycol reads on the instantly claimed abuse-proofed oral dosage form.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612